Cooper, J.,
delivered the opinion of the court.
The position of counsel for appellants, that the assent of the corporation can only be shown by the use of its corporate seal, never received the sanction of American courts, and as to many contracts, the earlier doctrine of the English courts has been modified. The contrary rule is so universally established in America that citation of authorities is unnecessary.
We do not decide (because unnecessary to the disposition of this cause) whether the conveyances under which the appellees claim are valid at law to transfer the title of the corporation. It is sufficient to say, that in any event appellees secured perfect equitable titles, and this is sufficient to sustain the decree. We know of no principle under which a corporation, whose authorized officers have attempted to convey its property, can appropriate the purchase-money, and then, upon the, ground of a defective execution of the power of conveyance by its agents, recover in equity the property.

The decree is affirmed.